Case: 15-11772   Date Filed: 03/28/2016   Page: 1 of 7


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-11772
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 9:13-cv-80720-KAM



JOHN PINSON,

                                                          Plaintiff-Appellant,

                                 versus

JP MORGAN CHASE BANK, NATIONAL ASSOCIATION,
a financial institution,
CPCC DELAWARE BUSINESS TRUST,
An unknown entity,
a.k.a. CPCC Delaware Statutory Trust,
JPMORGAN CHASE & CO,

                                                       Defendants-Appellees,

LAW OFFICES OF MARSHALL C. WATSON, P.A.,

                                                                   Defendant.
                Case: 15-11772        Date Filed: 03/28/2016      Page: 2 of 7


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (March 28, 2016)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

       This lawsuit stems from a residential mortgage John Pinson gave JPMorgan

Chase Bank, NA (Chase) on December 23, 2005, to secure a debt in the sum of

$202,000, and concerns seven letters sent to Pinson about the mortgage and one

visit a lawyer made to his residence. 1 On July 26, 2013, Pinson, proceeding pro se,

brought this action against Chase, JPMorgan Chase & Co. (JPMorgan) and CPCC

Delaware Business Trust (CPCC) 2 seeking damages under the Fair Debt

Collections Practice Act (FDCPA), 15 U.S.C. § 1692. After the district court

converted the defendants’ motion to dismiss Pinson’s second amended complaint

to a motion for summary judgment, it granted the defendants summary judgment. 3

Pinson appeals. We affirm.



       1
          Four of the letters were communications from Pinson and are irrelevant.
       2
          Pinson also sued a law firm engaged by Chase to collect a debt he owed. He
subsequently dismissed that defendant from the case.
       3
          Invoking the district court’s supplemental jurisdiction under 28 U.S.C. § 1367, Pinson
also sought relief under the Florida Consumer Collections Practices Act, Fla. Stat. § 559.72.
After entering judgment against Pinson on the FCCPA claims, the court declined to exercise
supplemental jurisdiction and dismissed the § 559.72 claims without prejudice.
                                                2
               Case: 15-11772      Date Filed: 03/28/2016    Page: 3 of 7


                                            I.

      We review de novo a district court’s grant of a motion to dismiss for failure

to state a claim pursuant to Rule 12(b)(6). Chaparro v. Carnival Corp., 693 F.3d

1333, 1335 (11th Cir. 2012). We accept the complaint’s allegations as true and

construes them in the light most favorable to the plaintiff. Id. The factual

allegations in the complaint must be sufficient to “raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,

1965, 167 L. Ed. 2d 929 (2007). Further, the complaint must contain sufficient

factual matter “to state a claim to relief that is plausible on its face.” Id. at 570,

127 S. Ct. at 1974.

      To state a plausible FDCPA claim, “a plaintiff must allege, among other

things, (1) that the defendant is a debt collector and (2) that the challenged conduct

is related to debt collection.” Reese v. Ellis, Painter, Ratterree & Adams LLP, 678

F.3d 1211, 1216 (11th Cir. 2012). Obligations to pay a residential mortgage

qualify as “debt” for purposes of the FDCPA. Id. at 1216-17. When determining

whether a communication is “in connection with the collection of any debt,” courts

look to the language of the letters in question---specifically to statements that

demand payment and discuss additional fees if payment is not tendered. Caceres

v. McCalla Raymer, LLC, 755 F.3d 1299, 1302 (11th Cir. 2014); see also Reese,

678 F.3d at 1217. A communication can have more than one purpose---for


                                            3
               Case: 15-11772     Date Filed: 03/28/2016    Page: 4 of 7


example, providing information to a debtor as well as collecting a debt. Reese, 678

F.3d at 1217. A demand for payment need not be expressed. A letter may imply a

demand for payment if it states the amount of the debt, describes how the debt may

be paid, provides the phone number to call and address to send the payment to, and

expressly states that the letter is for the purpose of collecting a debt. Caceres, 755

F.3d at 1303 n.2.

      We conclude that Pinson’s second amended complaint failed to allege that

JPMorgan or CPCC attempted to collect a debt, and thus, did not sufficiently plead

facts to state a FDCPA claim. Reese, 678 F.3d at 1216. The second amended

complaint made the general statement that CPCC and JPMorgan were debt

collectors for purposes of the FDCPA, and that JPMorgan directly or indirectly

engaged in the collection of an alleged debt for a third party, but it did not allege

any specific actions taken by either CPCC or JPMorgan. Thus, Pinson failed to

allege that any “challenged conduct [was] related to debt collection” because his

complaint lacked any facts about CPCC or JPMorgan’s conduct as it related to him

or his debt. Id.

                                          II.

      We review the grant of summary judgment de novo. Rioux v. City of

Atlanta, Ga., 520 F.3d 1269, 1274 (11th Cir. 2008). “Summary judgment is

rendered ‘if the pleadings, depositions, answers to interrogatories, and admissions


                                           4
               Case: 15-11772     Date Filed: 03/28/2016    Page: 5 of 7


on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.’” Id. In making this assessment, we must view all evidence and all factual

inferences reasonably drawn from the evidence in the light most favorable to the

nonmoving party, and must resolve all reasonable doubts about the facts in favor of

the nonmovant. Id.

      The party moving for summary judgment bears the initial burden of

establishing the absence of a dispute over a material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986). The burden

then shifts to the non-moving party, who may not rest upon mere allegations, but

must set forth specific facts showing that there is a genuine issue for trial. Fed. R.

Civ. P. 56(e); Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir. 1990).

      The FDCPA imposes civil liability on “debt collectors” for certain

prohibited debt-collection practices. Harris v. Liberty Cmty. Mgmt., Inc., 702 F.3d

1298, 1299 (11th Cir. 2012). The FDCPA defines a “debt collector,” in relevant

part, as one who engages “in any business the principal purpose of which is the

collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.”

15 U.S.C. § 1692a(6); Harris, 702 F.3d at 1302. The term “debt collector” as used

in the FDCPA does not include “any person collecting or attempting to collect any


                                           5
                Case: 15-11772    Date Filed: 03/28/2016    Page: 6 of 7


debt owed or due or asserted to be owned or due another to the extent such activity

. . . concerns a debt which was originated by such person.” 15 U.S.C.

§ 1692a(6)(F).

      Rule 902(4) of the Federal Rules of Evidence states that “a copy of an

official record—or a copy of a document that was recorded or filed in a public

office as authorized by law—if the copy is certified as correct by the custodian or

another person authorized to make the certification” is self-authenticating. Fed. R.

Evid. 902(4).

      We find no error in the district court’s decision granting summary judgment

on Pinson’s FDCPA claim against Chase. First, Chase presented a certified copy

of the mortgage, filed in Palm Beach County, Florida, showing that Pinson

borrowed funds from it in December 2005. While Pinson argues that the mortgage

was not authenticated, as a certified copy of a public record it is self-

authenticating. Fed. R. Evid. 902(4). In short, Chase was the lender on Pinson’s

mortgage.

      Second, because Chase was the lender, Pinson’s argument that Chase was a

debt collector for purposes of the FDCPA fails. Section 1692a(6)(F) exempts

original creditors, such as Chase, from its definition of debt collector. 15 U.S.C. §

1692a(6)(F). Third, the district court did not improperly disregard an affidavit

supplied by Pinson in opposition to summary judgment. At the summary judgment


                                           6
                Case: 15-11772       Date Filed: 03/28/2016      Page: 7 of 7


hearing, the court thoroughly considered the affidavit and questioned Pinson as to

its contents, giving him the opportunity to explain the affidavit and what triable

issues it created. Pinson’s unsupported statement that he did not believe Chase

was the originator of his loan was insufficient to create a triable issue of fact.

       For the foregoing reasons, the district court’s summary judgment is

       AFFIRMED.4




       4
          Pinson contends that the court abused its discretion in denying him an opportunity to
amend his second amended complaint. The amendment would have been futile; hence, no abuse
of discretion occurred.
                                               7